111 U.S. 797 (1884)
FRIEND & Another
v.
WISE.
Supreme Court of United States.
Submitted April 21st, 1884.
Decided May 5th, 1884.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF CALIFORNIA.
Mr. Henry Beard and Mr. Charles H. Armes for defendant in error in support of the motion.
Mr. William J. Johnston for plaintiffs in error, opposing.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
*798 These motions are denied. The value of the two sections of land which are in dispute is conceded to be more than $5,000. The complaint alleges a joint entry and ouster, and the answer does not set up separate claims to distinct parcels of the land by the several defendants. The judgment for the recovery of the possession is against all the defendants jointly. In this respect the case is entirely different from those of Tupper v. Wise and Lynch v. Bailey, 110 U.S. 398. We have jurisdiction therefore.
The questions arising on the merits are, some of them, of a character that ought not to be disposed of on a motion to affirm.